Citation Nr: 1622976	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi.

Given the multiple psychiatric diagnoses of record and the nature of the Veteran's claim, the Board has recharacterized the issue to encompass all diagnosed mental conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's service treatment records shows that he was diagnosed in September 1961 with an emotional instability reaction manifested by impulsivity, schizoid traits, erratic behavior, and irresponsibility.  

An August 2011 VA treatment record shows that the Veteran was assessed with depression.  

A September 2011 VA treatment record shows that the Veteran was noted to have schizophrenia, obsessive compulsive disorder, PTSD, and a borderline/schizotypal personality.  

A September 2011 VA psychological evaluation included a diagnostic impression of an Axis 1 diagnosis of generalized anxiety disorder and a cognitive disorder.  

An August 2012 VA examination report shows that the Veteran was diagnosed with Axis I personality disorder not otherwise specified.  The examiner noted that in October 2011, the Veteran showed evidence of generalized anxiety disorder, with anxiety likely underlying some his somatic complaints.  The examiner noted that the Veteran had been previously diagnosed with schizophrenia and possible obsessive compulsive disorder, however, the current assessment did not support those diagnoses.  The examiner opined that the Veteran's personality disorder not otherwise specified was not caused by or a result of the Veteran's mental treatment he experienced in service.  The examiner also noted that by definition personality disorder has its onset in adolescent or early adulthood.  It was noted that the Veteran began showing symptoms in childhood to early adolescence.  The examiner then noted that after review of the all the evidence that the examiner agreed with the diagnosis derived by previous psychological testing as noted in the evidence review section.  

The requirement that a claimant have a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

At issue in this case is whether the Veteran has been diagnosed with a psychiatric disability at any time during the pendency of the appeal.  The Veteran filed his claim for benefits in February 2011.  

After a review of the evidence of record the Board finds that a remand is necessary in order to provide the Veteran an adequate VA examination.  The Board notes that the August 2012 VA examiner reported that the Veteran only had one diagnosed psychiatric disorder identified as a personality disorder not otherwise specified.  However, the evidence shows that during the pendency of the appeal, the Veteran has been diagnosed with generalized anxiety disorder, depression, and PTSD.  Thus, as the evidence shows that the Veteran was diagnosed with multiple psychiatric disabilities during the pendency of the appeal, a new VA examination must be scheduled and the examiner must specifically determine whether any of the diagnosed psychiatric disabilities noted during the pendency of the appeal are related to the Veteran's active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Undertake any necessary development in connection with the claim seeking service connection for PTSD.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disabilities made during the pendency of the appeal.  The examiner must review the claims file and must note that review in the report.  The examiner should provide the complete rationale for the opinions expressed, and reconcile it with all pertinent evidence of record.  The examiner should provide the following opinions:

(a)  The examiner should provide a full multi-axial diagnosis pursuant to the DSM and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner must note all psychiatric conditions diagnosed during the course of the pendency of the appeal even though the Veteran may not have a current diagnosis of psychiatric disabilities during the examination itself.  

(b)  For each diagnosed psychiatric disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disability was caused by or is related to service.

2.  Then, readjudicate the claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




